TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00030-CV



                                Paul E. Copeland Jr., Appellant

                                                 v.

            Federal National Mortgage Association, a/k/a Fannie Mae, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 15-17155, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Paul E. Copeland Jr. appeals pro se from the county court’s final judgment finding

him guilty of forcible detainer and awarding possession of the property to appellee Federal National

Mortgage Association, a/k/a Fannie Mae. We affirm the county court’s judgment.


                                        BACKGROUND

               Copeland signed a deed of trust on the property at issue in 2002 that secured a

promissory note. The deed of trust provides in pertinent part:


       If the property is sold pursuant to this Section 22, Borrower or any person holding
       possession of the Property through Borrower shall immediately surrender possession
       of the Property to the purchaser at that sale. If possession is not surrendered,
       Borrower or such person shall be a tenant at sufferance and may be removed by writ
       of possession or other court proceeding.
Section 22 addresses the lender’s acceleration and remedies in the event that Copeland breaches a

covenant or agreement in the deed of trust, and the lender’s remedies include foreclosing on

the property.

                After Copeland allegedly breached terms of the deed of trust, the property was sold

at a non-judicial foreclosure sale in January 2015, and Fannie Mae was the purchaser of the property

at the sale. Fannie Mae provided notice in March 2015 to Copeland and other occupants that it had

acquired title to the property at the sale and demanded that they vacate the property, but Copeland

refused to do so. Fannie Mae then filed an eviction case in justice court against Copeland and all

other occupants in April 2015. See Tex. R. Civ. P. 510 (addressing eviction cases); see also Tex.

Prop. Code § 24.002 (describing forcible detainer). Following a trial, the justice court found

Copeland and all other occupants of the property guilty of forcible detainer and entered judgment

in favor of and awarded possession of the property to Fannie Mae. Copeland appealed the judgment

to county court. After a trial de novo, the county court entered a final judgment in favor of and

awarding possession of the property to Fannie Mae.            See Tex. R. Civ. P. 510.10.        This

appeal followed.


                                            ANALYSIS

                In a single issue on appeal, Copeland argues that the property was wrongfully

foreclosed and asks this Court to abate this appeal until a separate suit for wrongful foreclosure and

breach of contract is determined. Among its arguments in response, Fannie Mae argues that

Copeland has waived all his points of error because his briefing fails to comply with Texas Rule of

Appellate Procedure 38. See Tex. R. App. P. 38.1 (addressing requirements for appellant’s brief).

                                                  2
Fannie Mae points out that Copeland’s brief does not cite the clerk’s record or evidence presented

at trial.

               “A pro se litigant is held to the same standards as licensed attorneys and must comply

with applicable laws and rules of procedure.” Amir-Sharif v. Mason, 243 S.W.3d 854, 856 (Tex.

App.—Dallas 2008, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978); Strange v. Continental Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.

denied)). “[P]ro se appellants are held to the same standard as parties represented by counsel to avoid

giving unrepresented parties an advantage over represented parties.” Stewart v. Texas Health

& Human Servs. Comm’n, No. 03-09-00226-CV, 2010 Tex. App. LEXIS 9787, at *2 n.1 (Tex.

App.—Austin Dec. 9, 2010, no pet.) (mem. op.). Thus, Copeland was required to comply with the

applicable rules of procedure, including the requirement that an appellant’s brief “contain a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

record.” See Tex. R. App. P. 38.1(i).

               Copeland’s brief, however, fails to provide citations to the record. See id. His brief

also includes attachments that are not part of the appellate record and, thus, we may not consider

those documents on appeal. See Tex. R. App. P. 34.1 (describing contents of appellate record); Save

Our Springs All., Inc. v. City of Dripping Springs, 304 S.W.3d 871, 892 (Tex. App.—Austin 2010,

pet. denied) (“We are limited to the appellate record provided.”); Burke v. Insurance Auto Auctions

Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, pet. denied) (noting that documents that are

cited in brief and attached as appendices generally may not be considered by appellate courts if they

are not formally included in record on appeal). Holding Copeland to the same standard as parties



                                                  3
represented by counsel, we conclude that he failed to comply with Rule 38.1 and has waived his

issue by inadequate briefing. See Tex. R. App. P. 38.1; Stewart, 2010 Tex. App. LEXIS 9787, at *2

n.1; see also Davis v. American Express Bank, No. 03-12-00564-CV, 2014 Tex. App. LEXIS 9662,

at *7 (Tex. App.—Austin Aug. 29, 2014, no pet.) (mem. op.) (“Appellate issues must be supported

by argument and authority, and if they are not so supported, they are waived.” (citing Trenholm v.

Ratcliff, 646 S.W.2d 927, 934 (Tex. 1983))).

               Further, even if we were to conclude that his issue was not waived, we would

conclude that it was without merit. As stated above, his issue challenges the foreclosure of the

property and requests this Court to abate this appeal pending resolution of a separate suit in district

court addressing his claims of wrongful foreclosure. But “[t]he only issue in an action for forcible

detainer is the right to actual possession of the premises, and the merits of title shall not be

adjudicated.” Wilhelm v. Federal Nat’l Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex. App.—Houston

[14th Dist.] 2011, no pet.) (citing Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782,

785 (Tex. 2006)); see Tex. R. Civ. P. 510.3(e) (“The court must adjudicate the right to actual

possession and not title.”). “To prevail in a forcible detainer action, a plaintiff is not required to

prove title, but is only required to show sufficient evidence of ownership to demonstrate a superior

right to immediate possession.” Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no

pet.). Relevant to this appeal, a landlord of property is entitled to judgment in a forcible detainer

action for possession and a writ of possession when the evidence establishes that a tenant by

sufferance refuses to surrender possession of the property after receiving written demand for

possession in accordance with the Texas Property Code. See Tex. Prop. Code §§ 24.002(a)(2),



                                                  4
.005 (describing required notice to vacate prior to filing eviction suit), .0061(a) (stating that landlord

who prevails in eviction suit is entitled to judgment for possession and writ of possession).

                Fannie Mae’s evidence established that (1) it owned the property, (2) Copeland was

a tenant by sufferance pursuant to the terms of the deed of trust, (3) Fannie Mae made written

demand for possession of the property in accordance with the Texas Property Code, and

(4) Copeland refused to surrender possession after receiving the notice. See id. §§ 24.002, .005.

Fannie Mae presented evidence that it purchased the property at the non-judicial foreclosure sale and

that the deed of trust contained a provision creating a tenancy at sufferance in the event that the

property was sold at a foreclosure sale. Copeland also does not dispute that he received Fannie

Mae’s written demand that he vacate the property. This evidence provided a basis for the county

court to determine that Fannie Mae had the right to immediate possession without resolving whether

it had wrongfully foreclosed on the property. See Villalon v. Bank One, 176 S.W.3d 66, 71 (Tex.

App.—Houston [1st Dist.] 2004, pet. denied) (“The landlord-tenant relationship established in the

deed of trust provided a basis for the county court to determine that Bank One had the right to

immediate possession without resolving whether Bank One wrongfully foreclosed on the property,

an issue relating directly to who has title to the property.”). Thus, we deny appellant’s request to

abate this appeal pending resolution of his wrongful foreclosure allegations in a separate suit.


                                           CONCLUSION

                For these reasons, we overrule Copeland’s issue and affirm the county

court’s judgment.




                                                    5
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: October 28, 2016




                                             6